Citation Nr: 1726515	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  05-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ear disability, to include perforated eardrums.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from May 1963 to May 1967.

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral perforated eardrums.  

In September 2008, the Board issued a decision reopening the claim and denying service connection on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated and remanded the Board's denial.  In September 2011, the Board remanded the case for further development.  At that time, the Board broadened the issue to include other disorders raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran requested a Travel Board hearing in his July 2005 substantive appeal.  A hearing was scheduled in January 2008, but he failed to appear.  Further, in a January 2008 statement received two days after the scheduled hearing, the representative stated that the Veteran had requested that the hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2016).  No further hearing has been requested.


FINDINGS OF FACT

1.  Scarring and retraction of the eardrums, due to prior perforated eardrums, pre-existed entry into active service.

2.  Pre-existing scarring and retraction of the eardrums, due to prior perforated eardrums, did not increase in severity beyond the natural progress of the disease during active service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has perforated eardrums.


CONCLUSION OF LAW

A bilateral ear disability, to include perforated eardrums, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in December 2002 and October 2011.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Unfortunately, the Veteran's service treatment records are not associated with the claims folder.  After extensive efforts to locate them, in a June 2007 memorandum, VA issued a formal finding that the Veteran's service treatment records, as well as other federally maintained medical records, are unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In the September 2011 remand, the Board in part requested that the AOJ ask the Veteran to identify any outstanding treatment records for his ear disability since separation from service and to complete an authorization form for each non-VA provider, to include the Texas Department of Corrections; obtain any identified records as well as records from the Muskogee VA Medical Center from January 1994 to December 1995; and afford the Veteran an examination to obtain needed opinions.  In October 2011, the AOJ sent the Veteran a letter asking him to provide an authorization form for any private and VA facilities that have treated him for his disability.  The Veteran replied later that month that he had no other information or evidence to give to support his claim.  In April 2013, the AOJ sent the Veteran a letter asking him again to provide an authorization form for any facilities that have treated him for his disability, to specifically include the Texas Department of Corrections.  In March and May 2015, the AOJ afforded the Veteran examinations and the examiners' opinions substantially complied with the remand request.  See Dyment, 13 Vet. App. 141.  In a June 2015 letter, the AOJ advised the Veteran of its unsuccessful attempt to obtain the requested VA medical records and that no authorization form had been received to request any additional medical records.  While that letter was returned as undeliverable, the AOJ obtained the Veteran's new address and resent it in July 2016.  VA's duty to assist is not a one-way street; the Veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As he did not provide any authorization forms, VA's duty to assist in obtaining medical records has been satisfied.  Moreover, the AOJ complied with that remand request.  Lastly, while the June 2015 supplemental statement of the case was also returned as undeliverable, the AOJ resent it to the Veteran's new address in in July 2016.  

VA provided the Veteran with examinations to determine the nature and etiology of his disability in May 2014 and March 2015.  The Board finds the opinions in the March 2015 examination report to be adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including the requested opinions.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).

In this case, the Veteran asserts that he has perforated eardrums that were incurred in or aggravated by active service as a result of exposure to jet fuel.

Although the Veteran's service treatment records are unavailable, the Board notes that the RO had the benefit of reviewing them in May 1995.  In a May 1995 rating decision, the RO noted that the Veteran's enlistment examination report showed scarring and retraction of the eardrums.  The RO also noted that the discharge examination report showed chronic otitis media with perforations bilaterally that existed prior to entrance on active duty, and a history of having had two surgeries on the left ear with a return to normal hearing.  

The Board notes that the Veteran stated in his January 2005 notice of disagreement that service providers had told him that he had 20 to 30 percent hearing loss after his in-service injury, but he also stated in his December 2009 brief to the Court that he had had no further ear problems in service after the in-service ear operations.  The Veteran's statements are consistent with the RO's summary of the Veteran's discharge examination that his hearing returned to normal after surgeries.  

Nevertheless, as the notations on the discharge examination report indicate some degree of symptoms and treatment in service, the Board requested an examination to obtain opinion on whether the Veteran's eardrum disability was aggravated by active service.  

At the May 2014 VA examination, the Veteran reported having a recent ear infection that resolved without treatment.  Examination revealed that the right tympanic membrane was functionally normal postoperative and the left tympanic membrane was retracted and postoperative, which the examiner noted would account for the conductive hearing loss.  The examiner indicated that there was evidence of a healed tympanic membrane perforation on each side.  The examiner noted that testing revealed minimal conductive hearing loss and significant nerve hearing loss bilaterally.  

In a May 2014 addendum, the examiner stated that the Veteran's eardrums were healed and functionally normal.  The examiner stated that nerve hearing loss has progressed with age and noted that most of the hearing loss is a result of age.  The examiner stated that there was no way of knowing the effects of the surgeries on the Veteran's hearing, but indicated that jet fuel would have no effect on the ears.

At the March 2015 VA examination, the Veteran reported that he hit his head when he fell off the monkey bars at school at age 7 and was taken to the hospital to treat bleeding from his ears.  He reported a history of ear infections with drainage during childhood, which the examiner noted was consistent with eardrum perforations.  He reported continued ear infections with ear drainage, especially in the left ear, as an adult after service.  The examiner noted that the Veteran's comments are consistent with the scarring and retracted ear drums noted at the enlistment examination, and that the description of his eardrums suggests that he did not have perforations in either eardrum at that time.  The examiner then stated that, because tympanograms today were consistent with healed eardrum perforations in both ears, service did not increase the severity of this condition beyond natural progression in either ear.  

Also at the March 2015 examination, the Veteran reported that he first noticed hearing loss in 1967.  The examiner stated that the Veteran's service treatment records indicate that his left ear hearing returned to normal after eardrum repair.  The examiner noted the Veteran's post-service history of ear infections with ear drainage and exposure to high intensity noise while working as an 18-wheel truck driver, pouring cement to cap oil wells, as a machinist for 25 years without using hearing protection, and working in construction.  The examiner stated that these comments lead to the conclusion that the Veteran's bilateral hearing loss is not related to any incident, injury, or disease in active service but to post-service ear disease and noise exposure.  The examiner stated that the record is unclear whether the hearing loss existed prior to active service and the Veteran most likely had hearing loss every time he had an ear infection but returned to normal when the infection cleared and the eardrum healed.  The examiner noted the Veteran's report of the onset of bilateral intermittent tinnitus when he fell off the monkey bars. 

Given the above, the Board finds that a bilateral ear disability, described as scarring and retraction of the eardrums, due to prior perforated eardrums, pre-existed entry into active service.  The enlistment report specifically notes it, and the March 2015 examiner acknowledged it.  The March 2015 examiner also stated that there were no perforations in either eardrum at that time.

Although the discharge examination report indicates that the Veteran was treated in service for chronic otitis media and underwent two surgeries on the left ear, there is no indication that his pre-existing disability of the eardrums increased in severity beyond the natural progress of the disease.  This is supported by the in-service notation that the hearing in his left ear returned to normal after surgery.  Moreover, the March 2015 examiner stated that service did not increase the severity of this condition beyond natural progression in either ear as current tympanograms are consistent with healed eardrum perforations in both ears.  Thus, the Board finds that the pre-existing scarring and retraction of the eardrums, due to prior perforated eardrums, did not increase in severity beyond the natural progress of the disease during active service.

Based on findings of both examinations, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has perforated eardrums.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no disability that can be related to service, a claim for service connection for perforated eardrums must be denied.  

To the extent that the Veteran is asserting that his hearing loss and tinnitus were incurred in or aggravated by active service, the Board finds that service connection for hearing loss and tinnitus is not warranted.  

While the May 2014 examiner stated that there was no way of knowing the effects of the surgeries on the Veteran's hearing, the examiner indicated that jet fuel would have no effect on the ears and most of the hearing loss is a result of age.  The March 2015 examiner noted the Veteran's report of noticing hearing loss in service in 1967 but observed that the service treatment records indicate that his left ear hearing returned to normal after eardrum repair.  The examiner opined that the Veteran's bilateral hearing loss is not related to any incident, injury, or disease in active service but to post-service ear disease and occupational noise exposure.  Thus, the Board finds that his hearing loss was not incurred in active service.  Given the in-service notation of hearing returning to normal, the Board also finds that his hearing loss was not aggravated by active service.  

Both the May 2014 and March 2015 examiners noted the Veteran's report of the onset of tinnitus when he fell off the monkey bars as a child.  Thus, the Board finds that his tinnitus was not incurred in active service.  The record does not show, and the Veteran does not assert, that the tinnitus was aggravated by active service.

In conclusion, service connection for a bilateral ear disability, to include perforated eardrums, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ear disability, to include perforated eardrums, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


